Citation Nr: 0948244	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an initial rating greater than 20 percent for 
a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, in which the RO granted the Veteran's claim 
of service connection for a left wrist disability and for 
tinnitus, assigning initial 10 percent ratings for each 
disability.  The RO also denied the Veteran's claims of 
service connection for dysthymia and for hearing loss.  The 
Veteran disagreed with this decision.  The claims file 
subsequently was transferred to the Houston, Texas RO.  The 
Houston RO issued a September 2005 statement of the case.  
The Veteran filed a January 2006 substantive appeal (VA Form 
9) that perfected an appeal of two with respect to the 
initial rating assigned to the service-connected left wrist 
disability and with respect to the denial of service 
connection for dysthymia.  

In an April 2009 rating decision, the RO granted service 
connection for major depressive disorder which represented a 
grant of service connection for dysthymia.  As the Veteran 
has not appealed the rating or effective date assigned this 
disability, this grant of service connection represents a 
complete grant of the Veteran's appeal in regard to the claim 
for dysthymia.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In a June 2009 rating decision, the RO assigned a higher 
initial 20 percent rating for the left wrist disability.  As 
the Veteran has not been granted the maximum benefit allowed, 
he is presumed to be seeking a higher rating.  Thus, the 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board notes that this rating 
decision also changed the effective date of service 
connection from April 1, 2005 to March 31, 2005, for the 
service-connected left wrist and tinnitus disabilities to 
establish service connection as of the day after the 
Veteran's separation from service. 

Thus, after this review, the Board finds that the only claim 
currently in appellate status is entitlement to an initial 
rating greater than 20 percent for a left wrist disability.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The left wrist disability is of the non-dominant (minor) 
wrist; there is no medical evidence of unfavorable ankylosis 
or loss of use of the left hand.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for a left wrist disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC's) 5214-5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for a left wrist 
disability is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In September 2004 and May 2009, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The appeal for a 
higher initial rating for a left wrist disability originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
September 2004 VCAA notice letter was issued prior to the May 
2005 rating decision  currently on appeal. Because the 
Veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for a left wrist disability, and because 
the Veteran's higher initial rating claim for a left wrist 
disability is being denied in this decision, the Board finds 
no prejudice to the Veteran in proceeding with the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Veterans Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected left 
wrist disability.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Law and Regulations

The Veteran contends that his service-connected left wrist 
disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  Normal deviation is ulnar deviation of 45 
degrees and radial deviation of 20 degrees.  38 C.F.R. § 
4.71, Plate I. 

DC 5214 provides ratings for ankylosis of the wrist.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is rated 30 percent disabling for the major 
wrist and 20 percent for the minor wrist.  Ankylosis of the 
wrist in any other position except favorable is rated 40 
percent disabling for the major wrist and 30 percent for the 
minor wrist.  Unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation, 
is rated 50 percent disabling for the major wrist and 40 
percent for the minor wrist.  38 C.F.R. § 4.71a, DC 5214 
(2009).  A Note following DC 5214 provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under DC 5125.  Id.

DC 5215 provides ratings based on limitation of motion of the 
wrist.  Limitation of palmar flexion in line with the forearm 
is rated 10 percent disabling for the major wrist and 10 
percent for the minor wrist.  Limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the 
major wrist and 10 percent for the minor wrist.  38 C.F.R. § 
4.71a, DC 5215 (2009).

Factual Background

The claims file shows that the Veteran had a left wrist 
fracture in service with subsequent surgeries.  The Veteran 
is right-handed; thus, the service-connected disability is of 
the minor (non-dominant) wrist.  

In documents dated prior to his service separation, the 
Veteran wrote letters regarding the finding of the in-service 
Medical Board.  The Veteran reported that he had greater pain 
and limitation of motion than had been appreciated by the 
Medical Board.  In a September 2004 letter, he wrote that he 
was not "confident that in the future [he] could climb a 
ladder with [his] wrist in its current or even future 
condition, thus preventing [him] from operating fully 'in the 
workplace.'"  In a November 2004 letter, the Veteran wrote 
that he could not do push-ups or any other activity involving 
pushing motions, as range of motion of the left wrist was 
"nearly nonexistent."  He also could not push open doors 
with his left hand.  In his substantive appeal, he reiterated 
that the left wrist caused pain and that there essentially 
was no range of motion in the left wrist.

VA medical records note left wrist pain and indicate that 
there was limitation of flexion and extension with pain with 
movement.  These records do not record specific left wrist 
range of motion.

On VA examination in September 2004, while still in active 
service, the Veteran reported that he had fractured his wrist 
in January 2003 while playing basketball.  The Veteran had 
undergone subsequent surgeries, to include a surgery in which 
the surgeons attempted a partial fusion.  The VA examiner 
reported that the Veteran had persistent left wrist pain.  
The VA examiner wrote that the functional limitations 
consisted of limitation of motion, inability to lift heavy 
objects with his left hand, and increasing left wrist pain 
with any type of lifting or turning of knobs.  There were, 
however, no fatigability, decreased endurance, incoordination 
or flare-ups claimed.

Physical examination in September 2004 revealed a vertical 
surgical scar of the dorsal mid wrist and distal forearm.  
There was no tenderness to palpation but there was tenderness 
over the wrist.  There was no swelling or any deformity.  
Range of motion testing revealed dorsiflexion of 30 degrees, 
palmar flexion of 40 degrees, radial deviation that was 
essentially 0, and 30 degrees of ulnar deviation.  There was 
no weakness, fatigability, decreased endurance or 
incoordination "appreciated."  The diagnosis was, " 
Persistent left wrist pain, limitation of motion and 
functional disabilities as noted.  Status post fracture and 
surgery as noted."

On May 2009 VA joint examination, the Veteran stated that, 
although he did not have left wrist pain, there was 
limitation of motion and he still was unable to do push-ups 
on his hands.  The examiner reviewed the claims file.  The 
Veteran currently was unemployed, having graduated from 
college the previous December.  He was looking for a job.  
The examiner wrote essentially that other than the limitation 
of motion, the inability to do push ups, and the inability to 
push or pull anything very heavy with the left arm because of 
the loss of motion, the Veteran "really" did not describe 
other limitation in his activities of daily living.  The 
Veteran did not describe pain, flare-ups, or incapacitating 
events.  The Veteran did not use braces or other aids.  There 
was no history of inflammatory arthritis or neoplasms and he 
currently took no medications.

On physical examination in May 2009, the VA examiner 
described the surgical scar.  The examiner reported that 
there was mild decreased grip strength in the left hand 
compared to the right.  There was tenderness to palpation in 
the "snuffbox" area.  Range of motion testing revealed 
palmar flexion to 31 degrees, dorsiflexion to 22 degrees, 
ulnar deviation to 10 degrees, and radial deviation to 15 
degrees.  The examiner found that there was no pain, fatigue, 
weakness, or incoordination with repetitive motion in any 
plane.  The examiner essentially found that the only residual 
limitation of the left wrist fracture was limitation of 
motion.

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 20 percent for a left wrist disability.  The Board notes 
initially that the RO assigned a 20 percent rating for a left 
wrist disability from the date of service connection.  The 20 
percent rating was based on a finding that the Veteran's left 
wrist disability was similar in severity to ankylosis.  See 
38 C.F.R. § 4.20.  Review of the claims file reveals no 
diagnosis of ankylosis.  Based on the range of motion testing 
recorded in the May 2009 VA examination report, the Veteran's 
service-connected left wrist disability does not meet the 
criteria for a 10 percent rating.  Thus, while the current 
disability does not meet the requirements for a 10 or 20 
percent rating, a 20 percent was granted based on review of 
the entire disability picture, taking into consideration the 
limitation of motion the Veteran had in all planes of left 
wrist motion.  The Board finds no basis on which to grant an 
initial rating greater than 20 percent for a service-
connected left wrist disability.  The service-connected left 
hand is the non-dominant (minor) hand.  A higher rating 
requires a finding of unfavorable ankylosis or loss of use of 
the left hand.  The evidence reviewed does not support such 
findings.  Although the Veteran's left wrist disability has 
been rated by analogy to ankylosis, the VA examinations of 
record show that the Veteran has range of motion retained in 
his left wrist.  Although earlier records noted painful 
motion, the May 2009 VA examination records that the 
Veteran's range of left wrist motion is accomplished without 
pain.  

Although there is a surgical scar, there is no evidence that 
there are separate symptoms that warrant a compensable rating 
for the scar.  See 38 C.F.R. § 4.118, DC's 7801-7805.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

In this case, the Board notes that the 20 percent rating 
currently assigned to the Veteran's service-connected left 
wrist disability is based on a finding that it is equivalent 
to ankylosis.  Ankylosis represents an "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Dorland's Illustrated Medical Dictionary 93 
(30th ed. 2003).  Thus, the 20 percent rating is based on 
finding of no motion in the joint.  There is no basis for a 
finding of a higher rating based on limitation of motion or 
DeLuca criteria.  Further, the May 2009 VA examination report 
indicates that there is no pain or other function impairment.  
Therefore, an initial rating greater than 20 percent for a 
left wrist disability is denied.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  In this case, the most recent evidence 
of record indicates that the Veteran is unemployed after 
graduating from college.  He currently is seeking employment.  
Although the evidence of record indicates that the Veteran 
cannot pull very heavy things with the left arm and he has 
reported not being able to open doors with his left hand and 
was concerned about his ability to climb a ladder, there is 
no indication that these limitations have caused a marked 
interference with his prior employment.  There also is no 
evidence of hospitalization for this disability since the 
Veteran was separated from service.  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board finds that the rating criteria reasonably 
compensate the Veteran's disability level and symptomatology.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).  Further, the Board finds 
that neither the Veteran nor a review of the record raises 
the issue of whether the left wrist disability causes 
unemployability.  Thus, the Board will not consider whether 
the service-connected left wrist disability warrants a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
a left wrist disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


